 

Oo Oo NNT DH Wn FP WD NHN

No bo No No N bo bo bo NO — — — oe oy — — —_ —
Oo tN NH HA FP WD NO KH DTD OO CSC AIT HD HA BP WO WHO KY CO

Gase 4:19-cr-00690-JAS-LCK Document 49 Filed 10/10/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR 19-690-TUC-JAS (LCK)
Plaintiff,

vs: ORDER

Alexander True Norman,

Defendant.

 

 

 

Based upon the provisions of the plea agreement filed in this case at the time of the
entry of the defendant’s guilty plea, and the recommendation of Probation, pursuant to 18
U.S.C. § 3552(b), it is hereby

ORDERED that the defendant submit to a presentence study to include a
psychosexual assessment, including but not limited to physiological testing and a
polygraph examination, such study to be conducted by Mountain Valley Counseling
Associates, 1021 E. Palmdale, Suite 110, Tucson, AZ 85714, phone (480) 962-7808, or
such other ATSA-certified provider as may be approved of in writing and in advance by
the U.S. Probation Department, for a fee not to exceed $2,050.00. The study shall be
performed under the direction of the Probation Department, and in accordance with the
provider’s standards and practice; and it is further

ORDERED that such study must be performed within sixty days unless an extension

is granted by this court for an additional sixty days; and it is further

 
 

oO ~~ IT NHN A FP WD YN KF

NO NO PO HN HO HN HN BD RO Re Re Rye ee ee ee De
eS aN HD Wn Fe WD NY KH DBD Oo FH JT DB A FBP WH NP YF &

 

Case 4:19-cr-00690-JAS-LCK Document 49 Filed 10/10/19 Page 2 of 2

ORDERED that the defendant is to contribute to the cost of such assessment in an
amount to be determined by the Probation Department after its review of the financial and
other information obtained in connection with the presentence investigation in this case;
and it is further

ORDERED that Mountain Valley Counseling Associates prepare a written report
providing information and any recommendations for special conditions specific to this
individual’s history and characteristics that will be helpful to the court at sentencing, and
release all reports and information regarding this study and assessment to the parties and

to the Probation Department.

DATED this (0% day of October 2019.

(pipe

nited States Magistrate Judge

 
